FILED
                             NOT FOR PUBLICATION                            JAN 11 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



RALPH COUNTRYMAN,                                No. 10-16314

               Plaintiff - Appellant,            D.C. No. 3:07-cv-00052-PMP-
                                                 RAM
  v.

JAMES BACA; et al.,                              MEMORANDUM *

               Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Nevada
                      Philip M. Pro, District Judge, Presiding

                           Submitted December 19, 2011 **

Before:        GOODWIN, WALLACE, and McKEOWN, Circuit Judges.

       Nevada state prisoner Ralph Countryman appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging denial of the

right to practice his religion in violation of the First Amendment, the Religious

Land Use and Institutionalized Person’s Act (“RLUIPA”), and the Equal

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Protection Clause of the Fourteenth Amendment. We have jurisdiction under 28

U.S.C. § 1291. We review de novo, Rene v. MGM Grand Hotel, Inc., 305 F.3d

1061, 1064 (9th Cir. 2002) (en banc), and we affirm.

      The district court properly granted summary judgment on Countryman’s

claim under the Free Exercise Clause of the First Amendment because Countryman

failed to raise a genuine dispute of material fact as to whether a prison regulation

that prohibited inmates from purchasing hardbound books was unreasonably

related to legitimate penological interests in security, denied him all religious

expression, could be maintained while accommodating his request at de minimis

cost, or could be substituted with ready alternatives. See Turner v. Safley, 482 U.S.

78, 89-91 (1987); see also O’Lone v. Estate of Shabazz, 482 U.S. 342, 351-52

(1987) (no First Amendment violation if inmates unable to attend certain prayer

services were free to participate in other religious ceremonies and practices).

      The district court properly granted summary judgment on Countryman’s

claim under RLUIPA because he failed to raise a triable dispute as to whether

being denied access to a book to study the Greek New Testament forced him to

abandon or violate his beliefs or significantly restricted his ability to engage in

other religious activity. See 42 U.S.C. § 2000cc-1(a) (no government may impose

a “substantial burden” on religious exercise of a person in an institution); Shakur v.


                                            2                                       10-16314
Schriro, 514 F.3d 878, 889 (9th Cir. 2008) (substantial burden pressures inmate to

abandon his religious precepts); Warsoldier v. Woodford, 418 F.3d 989, 995-96

(9th Cir. 2005) (substantial burden coerces adherent to violate his faith); San Jose

Christian Coll. v. City of Morgan Hill, 360 F.3d 1024, 1034-35 (9th Cir. 2004)

(substantial burden imposes significant restriction on any exercise of religion).

      The district court properly granted summary judgment on Countryman’s

equal protection claim because he failed to raise a triable dispute as to whether a

regulation that applied to all inmates treated him differently from similarly situated

inmates with no rational basis or discriminated against him based on his religion.

See Village of Willowbrook v. Olech, 528 U.S. 562, 564 (2000) (per curiam)

(standard for equal protection claim based on being treated differently from those

similarly situated); Lee v. City of Los Angeles, 250 F.3d 668, 686 (9th Cir. 2001)

(standard for equal protection claim based on membership in protected class).

      Countryman’s remaining contentions are unpersuasive.

      AFFIRMED.




                                           3                                    10-16314